Appeal by defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered August 30,1979, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have fully examined the record and agree with appellant’s assigned counsel that there are no meritorious grounds which would be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Cruz, 65 AD2d 822; cf. People v Gonzalez, 47 NY2d 606). Damiani, J. P., Mangano, Gibbons and Niehoff, JJ., concur.